Citation Nr: 1429334	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-30 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure. 

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected ischemic heart disease due to coronary artery disease.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active military service from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for hypertension and diabetes mellitus type II, respectively.  These matters were remanded in December 2013 for additional development and now return for further appellate review.

In his August 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  In subsequent correspondence received in August 2009 and September 2011, he withdrew his request for a Board hearing.  38 C.F.R. § 20.704(e) (2013).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.   


FINDINGS OF FACT

1.  The clinical criteria for a diagnosis of diabetes mellitus type II have not been met at any time during or after service, and such disease is not a condition capable of being diagnosed by a lay person with no clinical experience.

2.  Hypertension is not among the enumerated conditions for which service connection may be established on a presumptive basis based on exposure to Agent Orange or other herbicide agents during service in Vietnam. 

3.  Hypertension was not manifested during service or during the first post-service year, it is not shown to be causally or etiologically related to service including exposure to herbicides presumptively sustained therein, and is not caused or aggravated by service-connected ischemic heart disease due to coronary artery disease. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112   (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, September 2008 and February 2009 letters, sent prior to the initial unfavorable decisions issued in January 2009 and March 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claims for hypertension and diabetes, respectively, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

As indicated above, this case was previously before the Board in December 2013, at which time the pending claims were remanded for further development, to include affording the Veteran a VA examination so as to determine the current nature and etiology of his claimed hypertension and to ascertain whether the criteria for a diagnosis of diabetes mellitus were met.  As discussed below, there has been substantial compliance with the actions requested in that Remand relating to the claims on appeal and the claims are ready for appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required). 

In this regard, the Veteran was afforded VA examinations in April 2014.  The Board finds that the April 2014 VA examination findings and opinions are adequate to decide the issues on appeal.  The examinations were predicated on interview with the Veteran as well as physical examination and, further, the examiner noted review of the record, to include the Veteran's service treatment records (STRs) and post-service records.  The ultimate opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales, relying on, and citing to, the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Further, neither the Veteran nor his representative have in any way challenged the adequacy of the April 2014 examination report.  See Sickles v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims decided herein.


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include diabetes mellitus and cardio-vascular renal disease, to include hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  This includes situations where a service-connected condition has chronically (i.e., permanently) aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that the Veteran served in Vietnam from March 1968 to March 1969.  Therefore, he is presumed to have been exposed to herbicides coincident with such service.  In this regard, VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii) ; see also VAOPGCPREC 7-93.  The presumptions for diseases related to Agent Orange exposure are codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, based on an analysis of scientific evidence.  However, the presumption only exists for those diseases listed in 38 C.F.R. §§ 3.307 and 3.309(e).  Under 38 C.F.R. § 3.309(e) diabetes mellitus Type II is a presumptive disease; however, hypertension is not.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A. Diabetes Mellitus

The Veteran filed a service connection claim for diabetes mellitus in December 2008. 

STRs are negative for a diagnosis of diabetes mellitus.  

A review of VA records reflects that an Agent Orange registry examination was done in September 2008, which revealed a history of diabetes type 2, stroke, and high blood pressure. 

Post-service VA treatment records include a September 2010 cardiology clinic note indicating that the Veteran was recently diagnosed with diet-controlled diabetes mellitus II.  There are notations in February 2011 and September 2011 which appear to reference diabetes medication.  In a January 2013 record, it was stated that the Veteran had impaired fasting glucose and should watch it to decrease future incidence of diabetes.  June 2013 test results revealed fasting plasma glucose of 90, and A1C of 6.3%.  

A VA diabetes examination was conducted in April 2014.  The examiner determined that there was not an official diagnosis of diabetes mellitus Type I or Type II.  Rather, impaired fasting glucose was diagnosed.  It was noted that the Veteran reported being told that he had diet-controlled diabetes in 2002 at Kaiser.  He relates that when he transferred care to VA, he was told that he was not diabetic but had traces of it and had to keep it under control.  He stated and reiterated that he was never given any oral medications for diabetes.

The examiner stated that a review of VBMS/Phoenix VA records and remote data (i.e., Loma Linda VA records and scanned records from Kaiser California).  It was noted that a VA Agent Orange examination of September 2008 had shown possible diabetes.  Glucose at that time was 101; an A1C result for could not be located.  A September 13, 2010 note shows "diet controlled diabetes."  The examiner observed that a lab summary review from Loma Linda VA showed blood sugars from September 25, 2008 through June 2010 in a range from 81- 101 mg.  A glucose reading of 137 on October 23, 2009 includes a note from lab reports that this was NON fasting because the TG and LDL were not performed.  A glucose reading done on October 15, 2009 was elevated at 121 mg.  A1C on January 12, 2009 was 5.8 % and on February 3, 2011 was also 5.8%.  In a February 2011 progress note from Loma Linda, glucose was 94 and A1C was 5.8%, so the Veteran did not qualify for a diagnosis of diabetes at those times, according to the examiner.  The examiner indicated that September 2011 VA treatment records were reviewed including pharmacy records, revealing no prescription from Loma Linda VA for any hypoglycemic agent.  

Based on the American Diabetic Association (ADA) criteria for the diagnosis of diabetes and the above review of the claims folder, VBMS records - Phoenix VA, and Loma Linda VA, and scanned reports from Kaiser, the examiner determined that it is less likely than not that the Veteran has a diagnosis of diabetes mellitus.  The following rationale was provided: (1) A1C readings have never been greater than or equal to 6.5%; and (2) there are no documented fasting blood sugars greater than or equal to 126 mg.  The examiner also observed that there was no record of medication given for "diabetes" on query of all outpatient medications in Vista web.  It was explained that, even if there was a hypoglycemic medication like Metformin prescribed for hyperglycemia, it does not necessarily indicate the Veteran has a diagnosis of diabetes.  In this regard, it was noted that Metformin has been shown to reduce the incidence rates of diabetes in high risk individuals by about 31% in a 2.8 year follow up of the Diabetes Prevention Program, when compared with placebo.  Metformin has been used by some providers in impaired fasting glucose conditions. 

Analysis

The Veteran seeks service connection for diabetes mellitus.  After carefully considering the issue in light of the evidence of record, the Board finds that the preponderance of the evidence is against the claim, regardless of the theory of entitlement.

Training Letter 00-06 issued by VA's Compensation and Pension Service provides guidelines as to how diabetes mellitus is generally diagnosed.  See Training Letter 00-06, pg. 4 (July 17, 2000).  In 1997, the Expert Committee on the Diagnosis and Classification of Diabetes Mellitus named three ways to diagnosis diabetes: (1) symptoms of diabetes (such as polyuria, polydispia, and unexplained weight loss) plus casual plasma glucose greater than 200 mg/dL (11.1 mmol/L).  Casual means any time of day, without regard to meals; (2) fasting plasma glucose (FPG) greater than 126 mg/dL (7.0 mmol/L).  Fasting is defined as no caloric intake for at least 8 hours; or (3) glucose greater than 200 mg/dL (11.1 mmol/L) after 75-g glucose load.  Any of these is sufficient for a diagnosis of diabetes, but should be confirmed by repeat testing on a separate day. 

Impaired glucose tolerance (IGT) is a category that refers to those with fasting plasma glucose greater than 110 but less than 126.  This group is at increased risk for diabetes.  See Training Letter 00-06, pg. 4.  Hemoglobin A1C, otherwise known as A1C or glycoslated hemoglobin, is used to monitor diabetes mellitus and the effectiveness of treatment.  6 percent is considered normal.  The goal of treatment is a level of less than 7 percent.  See Training Letter 00-06, pg. 5. 

The Court has held that the requirement in a claim of service connection of having a current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, in Romanowsky v Shinseki, 26 Vet. App. 289  (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In this instance, the Board concludes that the evidence does not support a diagnosis of diabetes under either the ADA standards or those referred to in VA Training Letter 00-06, in service, within the first post-service year, at any time since the filing of the service connection claim in 2008, or, in fact, at any time after service.  

As summarized herein, the STRs are negative for a diagnosis of diabetes.  In addition, a review of post-service private and VA records fails to reveal that any of the three criteria used for VA purposes to diagnose diabetes have been met, or that the ADA criteria have been met.  Significantly, a VA examiner in 2014, using ADA standards, determined that there was no basis for a diagnosis of Diabetes Mellitus Type I or Type II, similarly there was no basis for a diagnosis upon application of the standards as provided in VA Training Letter 00-06.  The Board finds no adequate basis to reject this competent medical opinion which is unfavorable to the Veteran, based on a lack of probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Moreover, the file does not contain any competent medical evidence or opinion which rebuts this opinion or otherwise diminishes its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Impaired fasting glucose has been diagnosed in this case.  However, glucose intolerance is not equivalent to a diagnosis of diabetes mellitus type 2.  Waugerman v. Shinseki, No. 08-2685, slip op. at 4 (Ct. Vet. App. Feb. 4, 2011), citing Dorland's at 1960 (defining "impaired glucose tolerance" as "a term denoting values of fasting plasma glucose or results of an oral glucose tolerance test that are abnormal but not high enough to be diagnostic of diabetes mellitus") (emphasis added); Smith v. Derwinski, 1 Vet. App. 235, 238 (1991) ("Courts may take judicial notice of facts not subject to reasonable dispute." (citing Fed.R.Evid. 201 (b))).  The Board notes that Waugerman is referenced not as a precedent, but rather just a definition of a fact not subject to reasonable dispute.  Impaired fasting glucose is simply a clinical laboratory finding and therefore not a disease or disability within the applicable law and regulations providing for service connection.

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the question as to whether the Veteran has diabetes mellitus requires substantiation through symptomatology and laboratory findings, requiring specialized training for a determination, and is not susceptible of lay opinion.  The Veteran's statements alone cannot be accepted as competent medical evidence in regard to establishing a diagnosis of diabetes.

The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary, and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  As discussed above, it is firmly established that the evidentiary record does not at this point contain documentation of clinically diagnosed diabetes mellitus.  Without such evidence, the element of a currently claimed disability is not met and service connection must be denied on this basis alone. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for diabetes mellitus.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefits sought on appeal are therefore denied.

B. Hypertension

The Veteran filed an original service connection claim for hypertension in August 2008. 

The STRs include a June 1967 enlistment examination report that revealed that clinical evaluation of the lungs, chest and heart was normal and that a blood pressure reading of 138/88 was made.  A discharge examination report of April 1969 also reflects that clinical evaluation of the lungs, chest and heart was normal and showed that a blood pressure reading of 132/80 was made.  The records are entirely negative for any complaints, findings or diagnosis relating to hypertension. 

Records from Kaiser Permanente show that hypertension was diagnosed as early as December 2002, at which time the Veteran was treated for cerebrovascular accident (CVA).  

A review of VA records reflects that an Agent Orange registry examination was done in September 2008, which revealed a history of diabetes type 2, stroke, and high blood pressure.  

In a November 2010 rating action, service connection was established for ischemic heart disease due to coronary artery disease, for which an initial 30 percent rating was assigned, effective from April 21 2010.  

The Veteran was treated by VA for coronary artery disease status post myocardial infarction in September 2009.  VA records show that the Veteran's blood pressure has been controlled on medication as indicated with readings of 135/84 (February 2011); 129/72 (October 2011); 123/71 (May 2012); and 127/73 (January 2013).  

A VA hypertension examination was conducted in April 2014.  The Veteran's pertinent medical history included: (1) CVA with right-sided hemiparesis in 2002 (blood pressure at that time 206/108); (2) status post myocardial infarction with stent in September 2009; and (3) hypertension since 2002.  Hypertension was diagnosed.  Blood pressure readings of 121/71, 122/75, and 117/64 were made.  The Veteran reported that hypertension was diagnosed when he had a stroke in 2002.  He states that blood pressure is controlled at home, with readings averaging 117-118/ mid 70s.  

The examiner opined that it is less likely than not that hypertension was caused by service-connected ischemic heart disease because the hypertension diagnosis preceded his diagnosed heart disease.  It was explained that hypertension was diagnosed in 2002 at which time blood pressure was greater than 200/100 when the Veteran suffered his CVA in 2002.  It was observed that ischemic heart disease was diagnosed in 2009.  The examiner also opined that hypertension is not aggravated by service-connected ischemic heart disease because blood pressure readings have been within normal limits at home as reported by the Veteran's himself and during examination.  It was also observed that blood pressure readings shown in VA clinical records are within normal limits.  

Analysis

The Veteran maintains that service connection is warranted for hypertension.  His primary contention is that hypertension was incurred secondary to service-connected ischemic heart disease (September 2013 VA Form 646).  In a statement provided in February 2014, the Veteran also maintained that while in Vietnam, he was attacked by rockets and mortars and as a result, he jumped in a bunker.  He stated that he was poked/stabbed with a spike in his left leg after jumping in the bunker and contends that he was wounded in this incident resulting in diabetes.  

The medical criteria relevant to rendering a diagnosis of hypertension for VA purposes is governed by VA Training Letter 00-07 (July 17, 2000), which states that hypertension is present if the diastolic blood pressure is 90 mm Hg or more or the systolic pressure is 140 mm Hg or more, or if both are present. In isolated systolic hypertension, the systolic pressure is 140 mm Hg or more, but the diastolic pressure is less than 90 mm Hg.  Indisputably, the record contains medical evidence of currently diagnosed hypertension, as shown as early as 2002 in private medical records. 

The remaining question is whether or not currently manifested hypertension was incurred during or as a result of the Veteran's active military service, presumptively or otherwise, or is secondarily related to a service-connected disorder by virtue of causation or aggravation. 

As an initial matter, there is no indication of in-service incurrence of hypertension.  His STRs are silent for any indication of treatment for hypertension, clinical diagnosis of hypertension, or other clinical indications such as high blood pressure.  At the time of his separation examination, a normal blood pressure reading of 132/80 was made and the lungs, chest, and heart were described as normal.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  The fact that the STRs and separation examination report failed to include a diagnosis or reference to hypertension weighs heavily against the claim based on the theory of direct service incurrence. 

The record also fails to show that hypertension manifested to a degree of 10 percent by September 1970 (i.e., within the first year following his active duty service discharge, in September 1969), nor does the Veteran specifically maintain that it manifested during this time frame.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  No such evidence has been presented in this case.  Accordingly, service connection on a presumptive is not established under 38 C.F.R. §§ 3.307, 3.309. 

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the third part of the Hickson analysis. 

With respect to the theory of direct service incurrence, the evidence of record does not establish that the Veteran currently has hypertension which is etiologically or causally associated with service.  Specifically, there has been no medical evidence or opinion provided which causally relates the Veteran's period of military service to his currently diagnosed hypertension.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 Fed. Cir. 1998).  

In February 2014, the Veteran submitted a statement for the record maintaining that, while in Vietnam, he was attacked by rockets and mortars and as a result, he jumped in a bunker.  He stated that he was poked/stabbed with a spike in his left leg after jumping in the bunker and contends that he was wounded in this incident resulting in diabetes.  This account, which was initially presented for the record almost 45 years after the Veteran's discharge from service, is not corroborated by the STRs or any post-service evidence.  Moreover, when given an opportunity to share this reported history with the VA examiner in April 2014, the Veteran failed to do so.  Even if factually accurate, there has been no competent evidence presented for the record etiologically linking any such event and the development of hypertension decades later.  The Board need not find a lay Veteran competent to render opinions regarding the etiology of a diagnosed condition nor need the Board give any probative weight to bald assertions by a lay Veteran regarding that subject.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent himself to opine on the etiology of his currently claimed hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Records reflect that the initial clinical diagnosis of hypertension was made in 2002, more than 30 years after the Veteran's separation from service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, there is no evidence of a chronic disability (hypertension) during the Veteran's period of active service, or of continuity of symptomatology after his period of active service, nor does the Veteran so maintain.  Hence, neither service incurrence, or continuity and chronicity of symptoms of hypertension are established in this case. 

The Veteran's primary contention is that hypertension is secondary to service-connected ischemic heart disease.  When addressed in 2014, a VA examiner opined that it is less likely than not that hypertension was caused by service-connected ischemic heart disease because the hypertension diagnosis preceded his diagnosed heart disease.  It was explained that hypertension was diagnosed in 2002 at which time blood pressure was greater than 200/100 when the Veteran suffered his CVA in 2002; ischemic heart disease was diagnosed in 2009.  The examiner also opined that hypertension is not aggravated by service-connected ischemic heart disease because blood pressure readings have been within normal limits at home as reported by the Veteran's himself and during examination.  It was also observed that blood pressure readings shown in VA clinical records show blood pressure readings within normal limits.  

As the conclusions reached by the VA examiner in 2014 were based on review of the Veteran's lay history, as well as service and post-service medical records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Further, Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998). In addition, the Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

The Board has also considered whether the Veteran's hypertension could be due to exposure to Agent Orange.  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  This regulation was amended effective August 31, 2010, to add, in relevant part, ischemic heart disease, to include manifested by atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  75 Fed. Reg. 53202  (August 31, 2010).  However, for purposes of the aforementioned section, the term ischemic heart disease does not include hypertension, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 38 C.F.R. § 3.309(e), Note 3 (effective August 31, 2010).  Accordingly, the criteria for presumptive service connection for hypertension on the basis of herbicide exposure have not been satisfied.  The Veteran does not contend, nor does any competent or clinical evidence on file even suggest an etiologically relationship between presumed herbicide exposure in Vietnam, and the subsequent development of hypertension decades later.  

To the extent that the Veteran himself asserts he suffers from a hypertension as a result of service or, in the alternative, as secondary to ischemic heart disease, the Board does not question the Veteran's sincerity in his belief that this condition is etiologically related to such a cause.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of hypertension, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  Essentially it is beyond the Veteran's competency to link hypertension which initially manifested decades after service, to service or any incident therein, or to a service-connected condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for hypertension.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied. 


ORDER

Service connection for diabetes mellitus type II is denied. 

Service connection for hypertension is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


